Title: From Thomas Jefferson to Christiaan Hendrik Persoon, 15 July 1808
From: Jefferson, Thomas
To: Persoon, Christiaan Hendrik


                  
                     Sir 
                     
                     Washington July 15. 08.
                  
                  I recieved safely, through the good offices of mr Warden, the copy of your Synopsis, which you were so kind as to send me. for this elegant Manuel of all our Botanical knolege accept my thanks.   I have lived and read long enough to set a just value on that precious style of composition which wastes none of our time with useless matter. the compactness too of the typography maintains with superior beauty the character of the work, and does honor even to the nineteenth century. I pray you to accept my salutations with the assurances of my high esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               